Citation Nr: 0417914	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  03-33 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than April 30, 2002, 
for a total rating for compensation purposes based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel


INTRODUCTION

The appellant had active military service from February 1966 
until October 1969.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which granted a total rating based on 
individual unemployability effective from April 30, 2002.

The appellant requested a Decision Review Officer (DRO) 
hearing in this case, which was conducted in September 2003.


FINDINGS OF FACT

1.  On February 26, 1998, the RO informed the appellant of 
the decision granting service connection for PTSD and also 
provided the appellant with VA Form 21-8764, which 
specifically addressed individual unemployability.

2.  On April 7, 1998, the RO informed the appellant of the 
decision denying service connection for bilateral hearing 
loss and also provided the appellant with an Application for 
Increased Compensation Based upon Unemployability (VA Form 
21-8940).

3. In June 1999, the Application for Increased Compensation 
Based upon Unemployability and accompanying documents were 
returned by the U.S. Postal Service as "not deliverable as 
addressed" and "no forwarding address on file".

4.  On April 30, 2002, the RO received VA Form 21-8940, 
Application for Increased Compensation Based on 
Unemployability, the appellant's formal claim for a total 
rating based on individual unemployability.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 30, 
2002, for a total rating based on individual unemployability 
are not satisfied.  38 U.S.C.A. § 5110(b)(2) (West 2002); 
38 C.F.R. §§ 3.157(b)(1), 3.400(o)(1)(2), 4.16(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), are 
applicable to the appellant's claim of entitlement to an 
effective date earlier than April 30, 2002, for a total 
rating for compensation purposes based on individual 
unemployability.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
his claim, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The October 2002 rating decision on appeal, the statement of 
the case (SOC), and multiple supplemental correspondence, 
together have adequately informed the appellant of the types 
of evidence needed to substantiate his claim.  

The appellant was advised of the evidence which would 
substantiate his claim, and the responsibility for obtaining 
it, by letter dated in July 2002.  The letter informed the 
appellant what evidence and information VA would be obtaining 
as well as the evidence that the appellant needed to provide.  
The letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The Board additionally notes that the July 2002 
duty to assist letter informed the appellant of the legal 
requirements of a total rating based on individual 
unemployability.

With respect to the timing of the VCAA notification, the 
Board notes that the initial adjudication of the appellant's 
claim took place in October 2002, or subsequent to the July 
2002 VCAA notification letter.  Pelegrini v. Principi, 17 
Vet. App. 412 (2004).

The VCAA notification letter is also legally sufficient.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir. September 22, 2003); Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  The Federal 
Circuit has held that 38 C.F.R. §§ 3.159(b)(1) 
and 19.9(a)(2)(ii) are invalid to the extent they provide a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter because the regulations are contrary to 
38 U.S.C.A. § 5103(b), which provides a claimant one year to 
submit evidence.  However, the statute was recently amended 
to permit VA to adjudicate a claim within one-year of receipt 
of the claim.  Veterans Benefits Act of 2003, Pub. L. No. 
108-183, 117 Stat. 2651 (Dec. 16, 2003).  Therefore, the 
claimant was notified properly of his statutory rights.

With respect to VA's duty to assist the appellant, the RO 
requested and obtained the appellant's service medical and 
personnel records from the National Personnel Records Center 
(NPRC).  The record also includes VA hospitalization records, 
VA examination records, DRO hearing transcript, and the 
appellant's own contentions.  Accordingly, VA has no 
outstanding duty to assist the appellant in obtaining any 
additional information or evidence.  At every stage of the 
process, the appellant was informed of the information needed 
to substantiate his claim, and VA has obtained all evidence 
identified by the appellant.  The Board finds that all 
indicated medical records have been obtained and the 
appellant has not referenced any outstanding records or 
information that he wanted VA to obtain.

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a) (2003).  Generally, reexaminations are 
required if it is likely that a disability has improved, if 
the evidence indicates that there has been a material change 
in a disability, or if the current rating may be incorrect.  
Id.

The appellant in this case was afforded a VA examination in 
August 2002 with respect to the issue on appeal.  Therefore, 
the Board finds that a VA reexamination is not necessary 
because there exists sufficient medical evidence to decide 
the appellant's claim.

Thus, the record indicates that VA has done everything 
reasonably possible to assist the appellant.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.


II.  Effective Date For A Total Rating Based On Individual 
Unemployability

Generally speaking, disability ratings are determined by 
applying criteria set forth in the VA Schedule for Rating 
Disabilities, found in 38 C.F.R., Part 4, for a particular 
disability or disabilities.  However, total disability 
ratings for compensation may be assigned, where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. 
§ 4.16(a) (2003).  Thus, a claim for a total rating based on 
individual unemployability is a claim for increased 
compensation or an increased rating.  See VAOPGCPREC 6-96 at 
para. 12 (Aug. 16, 1996); McGrath v. Brown, 5 Vet. App. 57, 
60 (1993); see also Servello v. Derwinski, 3 Vet. App. 196, 
200 (1992).

The effective date of an award based on a claim for increase 
of compensation "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefore."  38 U.S.C.A. § 5110(a) (West 2002).  
VA regulations provide that the effective date for increases 
shall be the "date of receipt of claim or date entitlement 
arose, whichever is later."  38 C.F.R. § 3.400(o)(1) (2003).  
Under this rule, an effective date for an increased rating 
may be assigned later than the date of receipt of the claim -
- if the evidence shows that the increase in disability 
actually occurred after the claim was filed -- but never 
earlier than the date of receipt of the claim.

The law provides an exception to this general rule for awards 
of increased compensation.  The effective date of an award of 
increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2) (West 2002).  The 
implementing regulation provides that the effective date 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
claim is received within one year from such date otherwise, 
date of receipt of claim.  38 C.F.R. § 3.400(o)(2) (2003).  

A claim is "a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit."  38 C.F.R. § 3.1(p) 
(2003).  A report of examination or hospitalization which 
meets certain requirements will be accepted as an informal 
claim for benefits if the report relates to a disability 
which may establish entitlement.  38 C.F.R. § 3.157(a) 
(2003).  Once a formal claim for compensation has been 
allowed, receipt of a report of VA examination or VA 
hospitalization will be accepted as an informal claim for 
increased benefits.  38 C.F.R. § 3.157(b)(1) (2003).  The 
date of receipt of evidence from a private physician or 
layman will be accepted as an informal claim when the 
evidence furnished is within the competence of the physician 
or lay person and shows the reasonable probability of 
entitlement to benefits.  38 C.F.R. § 3.157(b)(2) (2003).

In this case, the RO received VA Form 21-8940, Veteran's 
Application for Increased Compensation Based on 
Unemployability, the appellant's formal claim or application 
for a total rating based on individual unemployability on 
April 30, 2002, and that was the date assigned for the award 
of the total rating based on individual unemployability.  
Thus, the issue presented on appeal is whether there is any 
evidence which may be construed as an informal claim for an 
increased rating for PTSD or for a total rating received 
within one year prior to April 30, 2002, or whether there is 
any evidence on which the Board may find that it was 
"factually ascertainable" that the service-connected PTSD 
increased in severity or that the appellant was unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities prior to April 30, 
2002.

The appellant, through his representative, contends that he 
raised an informal claim for a total disability rating via 
his July 1997 claim for service-connection for PTSD which was 
subsequently service-connected as 70 percent disabling.  The 
appellant, through his representative, also contends in the 
alternative that his VA hospitalization records served as an 
informal claim for a total rating based on individual 
unemployability (TDIU).  The Board notes, however, that the 
appellant specifically indicated in his July 1997 claim for 
service connection for PTSD that he was "now employed".  As 
such, the Board finds that the appellant did not raise an 
informal claim for TDIU in conjunction with his service 
connection for PTSD claim.

The Board has thoroughly reviewed all of the evidence of 
record, to include VA hospitalization reports as well as the 
appellant's own contentions for additional evidence of an 
informal claim for TDIU.  The only evidence of record that 
could possibly be construed as an informal claim for TDIU is 
the VA hospitalization reports.  However, even if the Board 
assumes that the VA hospitalization reports dated from May 
1997-August 1997, November 1997-January 1998, and February 
1999-March 1999 raised an informal claim for TDIU, none of 
the aforementioned dates could serve as the effective date 
for an award of TDIU unless an "application is received 
within one year from such date(s)".  38 U.S.C.A. § 5110 
(b)(2) (west 2002) (emphasis added).

As previously mentioned, the appellant's formal application 
for TDIU was received by the RO on April 30, 2002.  The 
appellant, through his representative, nevertheless contends 
that the one-year requirement for the filing of a formal 
application for TDIU is inapplicable in this case because the 
appellant was not provided an application for TDIU, or in the 
alternative that such application was never received.  The 
Board notes, however, that in February 1998 the RO provided 
the appellant with VA Form 21-8764, which specifically 
addressed TDIU benefits as well as vocational rehabilitation 
and educational benefits.  A formal claim for TDIU was not 
provided by the appellant at this time, although the Board 
notes that the appellant filed a claim for educational 
benefits in August 1998, or shortly after being provided with 
VA Form 21-8764.  The appellant also conceded at his 
September 2003 DRO hearing that he filed a claim for vocation 
rehabilitation in addition to his claim for educational 
benefits.

Even if the appellant was not sufficiently apprised of the 
need to file the requisite formal claim for TDIU via the 
February 1998 correspondence from the RO, the RO provided the 
appellant with an Application for Increased Compensation 
Based upon Unemployability (VA Form 21-8940) in April 1998.  
The application (VA Form 21-8940) as well as the accompanying 
documents were subsequently returned to the RO as "not 
deliverable as addressed" and "no forwarding address on 
file".  The Board notes that the appellant bears the burden 
of keeping VA apprised of his whereabouts and that, where he 
does not, "there is no burden on the part of the VA to turn 
up heaven and earth to find [him]."  Hyson v. Brown, 5 Vet. 
App. 262, 265 (1993).  Therefore, the Board finds that even 
if the appellant raised an informal claim for TDIU via his VA 
hospitalization reports, the one year time period for the 
filing of the requisite formal claim for TDIU began as of 
April 1998, at the latest, and as previously discussed a 
formal claim for TDIU was not submitted until April 30, 2002.

For the reasons noted above, the Board concludes that an 
effective date earlier than April 30, 2002 may not be 
assigned in this case and there exists no reasonable doubt 
that could be resolved in the appellant's favor.


ORDER

Entitlement to an effective date earlier than April 30, 2002, 
for a total rating for compensation purposes based on 
individual unemployability is denied.


	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



